DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) in view of Sidhu et al. (US PGPub 2013/0110454 A1).
As to claim 19, Hutchings teaches a workout tracking shoe (figures 1-2 and column 3, lines 3-26), comprising: 
a wireless interface configured to connect to a watch device (figure 1 and column 4, lines 21-33); 
a magnetometer configured to continuously determine a direction of a foot relative to a magnetic field and generate direction chunks during a workout (column 7, lines 5-29, where the magnetic field sensors are considered to be magnetometers; column 9, line 48-column 10, line 7); and 
an accelerometer configured to determine an acceleration of the foot based on ground contact and generate acceleration chunks during a workout (column 5, lines 3-12 and column 9, line 48-column 10, line 7); 
wherein the direction chunks and the acceleration chunks are transmitted to the watch device for presentation (column 9, line 48-column 10, line 18).
Hutchings does not explicitly teach timestamped direction chunks and step-based acceleration chunks.
Sidhu et al. teaches a device wearable on a shoe (paragraph [0032]) which records movement data including continuous (data is collected and stored in regular intervals, paragraph [0033]) determining of timestamped direction chunks (paragraph [0040]) and step-based acceleration chunks (paragraph [0035]) .
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have timestamped direction chunks and step-based acceleration chunks as suggested by Sidhu et al. because it is a well known type of organization of data allowing the movements of a user to be determined from inertial data (paragraph [0031]) through out the period of motion (paragraph [0033]) with predictable results.
As to claim 26, Hutchings teaches a watch device (figure 1 and column 3, lines 5-10), comprising:
a display (18);
a wireless interface (62) configured to communicate with a connected shoe (column 9, lines 30-47);
a processor (64); and
a non-transitory computer-readable medium (column 8, lines 46-49 and column 9, lines 30-58) comprising a plurality of instructions that are configured to, when executed by the processor, cause the watch device to:
obtain direction chunks from the connected shoe (column 7, lines 5-29, and column 9, line 48-column 10, line 7);
obtain acceleration chunks from the connected shoe (column 5, lines 3-12 and column 9, line 48-column 10, line 7);
generate segment chunks based on the direction chunks and the acceleration chunks (column 9, line 48-column 10, line 18); and
calculate a velocity and stride distance based on the segment chunks (column 10, lines 8-18 and column 4, lines 33-43).
Hutchings does not explicitly teach timestamped direction chunks and step-based acceleration chunks.
Sidhu et al. teaches a device wearable on a shoe (paragraph [0032]) which records movement data including timestamped direction chunks (paragraph [0040]) and step-based acceleration chunks (paragraph [0035]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have timestamped direction chunks and step-based acceleration chunks as suggested by Sidhu et al. because it is a well known type of organization of data allowing the movements of a user to be determined from inertial data (paragraph [0031]) with predictable results.

Claim 20-22 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) and Sidhu et al. (US PGPub 2013/0110454 A1) as applied to claim 26 above, and further in view of Dibenedetto et al. (US PGPub 2016/0180440 A1).
As to claim 20, Hutchings as modified teaches all of the limitations of the claimed invention, as noted above for claim 19, except further comprising logic configured to generate supination or pronation data based on the timestamped direction chunks.
Dibenedetto et al. teaches comprising logic configured to generate supination or pronation data based on the timestamped direction chunks (paragraph [0252]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have logic configured to generate supination or pronation data based on the timestamped direction chunks as taught by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 21, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, and further comprising detecting ground contact (column 9, lines 21-29).
Hutching does not explicitly teach further comprising logic configured to generate supination or pronation data based on the ground contact.
Dibenedetto et al. teaches wherein said magnetometer is further configured to generate supination data and/or pronation data (paragraph [0252]) and wherein said ground contact signal and said supination data and/or pronation data are transmitted to said user device (paragraphs [0256]-[0259]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have said magnetometer is further configured to generate supination data and/or pronation data; and wherein said supination data and/or pronation data are transmitted to said user device as taught by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 22, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 19, except further comprising logic configured to generate gait cycle data based on the timestamped direction chunks or the step-based acceleration chunks. 
Dibenedetto et al. teaches comprising logic configured to generate gait cycle data (in the form of supination or pronation data based) on the direction chunks (paragraph [0252]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have logic configured to generate gait cycle data based on the timestamped direction chunks or the step-based acceleration chunks as taught by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).
As to claim 29, Hutchings as modified teaches all of the limitations of the claimed invention, as noted above for claim 26, except wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to evaluate problems in walking or running form.
Dibenedetto et al. teaches wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to evaluate problems in walking or running form (column 9, line 48-column 10, line 18 of Hutchings and paragraphs [0256]-[0259], through the determination of supination or pronation and the degree thereof, see paragraph [0252]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have wherein the plurality of instructions are further configured to, when executed by the processor, cause the watch device to evaluate problems in walking or running form as suggested by Dibenedetto et al. because it allows the determination of important information relating to the gait for informing the user of information relating to the wear of the shoes (paragraph [0249]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) and Sidhu et al. (US PGPub 2013/0110454 A1) as applied to claim 19 above, further in view of Kulach et al. (US PGPub 2013/0178958 A1).
As to claim 25, Hutchings as modified teaches all of the limitations of the claimed invention, as noted above for claim 19, except wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout.
Kulach et al. teaches a wireless interface (in 32) capable of interfacing with a watch (30; paragraph [0069]) and wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout (paragraph [0068] and figure 13, where such connection is considered to be capable of happening after the workout, such as at least for the last direction and/or acceleration chunks).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings as modified to have wherein the wireless interface is further configured to connect to a smart phone, tablet, laptop or desktop computer after the workout as suggested by Kulach et al. because it would allow more processing power or storage space than available in a watch sized memory and processor to be used to analyze the data in a well known manner and with predictable results.

Claims 31-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) in view of Foxlin (US PGPub 2011/0054836 A1).
As to claim 31, Hutchings teaches a method of untethered movement tracking (figure 1 and column 3, lines 5-10), comprising:
obtaining direction chunks from a magnetometer of a first device during a workout (column 7, lines 5-29, where the magnetic field sensors are considered to be magnetometers; column 9, line 48-column 10, line 7);
obtaining acceleration chunks from an accelerometer of the first device during the workout (column 5, lines 3-12 and column 9, line 48-column 10, line 7);
generating segment chunks based on the direction chunks and the acceleration chunks during the workout (column 9, line 48-column 10, line 18); and
tracking movement at a second device based on the segment chunks (column 10, lines 8-18 and column 4, lines 33-43).
While Hutchings tracking movement during the workout at a second device based on the segment chunks (column 9, line 48-column 10, line 18 and column 4, lines 33-43), Hutchings does not explicitly teach displaying a map after the workout at a second device based on the segment chunks, where the map indicates a route of a user during the workout. 
Foxlin teaches displaying a map (paragraph [0039], [0040]) after the workout at a second device based on the segment chunks, where the map indicates a route of a user during the workout (figures 4, 5, and 7 and paragraphs [0020], [0034]-[0035], [0041], and [0043]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have displaying a map after the workout at a second device based on the segment chunks, where the map indicates a route of a user during the workout as suggested by Foxlin because it allows the user to visualize the workout including the location of the user for use in navigation (paragraph [0027]) and recording a route in a well known manner and with predictable results.  
As to claim 32, Hutchings teaches wherein the tracking movement during the workout at the second device is not based on Global Positioning System (GPS) information (column 3, lines 5-26, where the tracking is based on the accelerometers and the rotation sensors, not GPS). 
As to claim 35, Hutchings teaches further comprising displaying a distance, a time, or a speed associated with the workout at the second device (column 4, lines 33-43).
As to claim 36, Hutchings teaches wherein the segment chunks are generated at the first device (column 8, lines 46-49 and column 9, lines13-17).
As to claim 37, Hutchings teaches wherein the segment chunks are generated at the second device (column 9, line 48-column 10, line 18).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchings (5,899,963) and Foxlin (US PGPub 2011/0054836 A1) as applied to claim 31 above, further in view of Kulach et al. (US PGPub 2013/0178958 A1).
As to claim 38, Hutchings teaches all of the limitations of the claimed invention, as noted above for claim 31, except further comprising providing the segment chunks to a third device after the workout. 
Kulach et al. teaches a wireless interface of a first device (32) capable of interfacing with a second device (30; paragraph [0069]) and wherein the wireless interface is further configured to connect to a third device after the workout (paragraph [0068] and figure 13, where the computed is considered to be the third device, and where such connection is considered to be capable of happening after the workout, such as at least for the last direction and/or acceleration chunks).
It would have been obvious to one skilled in the art before the effective filing date to modify Hutchings to have providing the segment chunks to a third device after the workout as suggested by Kulach et al. because it would allow more processing power or storage space than available in a watch sized memory and processor to be used to analyze the data in a well known manner and with predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 19-22, 25-26, 29, 31-32, 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (WO-2014/153725 A1) teaches a system with similarities to the disclosed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853